     Case 2:19-cv-14738-WBV-KWR Document 153 Filed 06/08/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


ORLANDO SMITH                                         CIVIL ACTION

VERSUS                                                NO. 19-14738-WBV-KWR

TRANSOCEAN OFFSHORE USA, INC.                         SECTION: D (4)


                                   ORDER AND REASONS
        Before the Court is Plaintiff’s Motion for Reconsideration of Court Order and

Reasons (Rec. Doc. 139) Entered on April 19, 2021. 1 Defendants oppose the Motion,2

and Plaintiff has filed a Reply.3 The Court also allowed Defendants to file a Sur-

Reply brief.4

        After careful consideration of the parties’ memoranda and the applicable law,

Plaintiff’s Motion for Reconsideration is DENIED.

        I.      PROCEDURAL BACKGROUND

        In the Motion, Plaintiff asks the Court to reconsider its April 19, 2021 Order,

granting Defendants’ Consolidated Motion to Strike Supplemental Witness and

Exhibit Lists and Motion in Limine.5      In the Order, the Court held that, despite

having three separate opportunities to do so, Plaintiff had failed to show that good

cause exists to modify the Scheduling Order with respect to the June 12, 2020 witness

and exhibit list deadline and Plaintiff’s June 2, 2020 deadline to provide expert


1 R. Doc. 140.
2 R. Doc. 146.
3 R. Doc. 150.
4 R. Doc. 152.
5 R. Doc. 140; See, R. Doc. 139.
     Case 2:19-cv-14738-WBV-KWR Document 153 Filed 06/08/21 Page 2 of 5




reports. 6 Plaintiff had sought an extension of those deadlines in order to file

supplemental witness and exhibit lists to include one new witness, Dr. Donald Dietze,

and one new exhibit, the billing records of Dr. Dietze, which concern Plaintiff’s alleged

neck/cervical injury that was not disclosed to Defendants until February 2021. The

Court ultimately precluded Plaintiff from introducing any evidence at trial regarding

his alleged neck/cervical injury.7

        In the Motion for Reconsideration, Plaintiff asks the Court to reconsider its

April 19, 2021 Order “because good cause exists to amend the Scheduling Order to

allow Complainant to supplement his Witness and Exhibit Lists and to offer

supplemental expert reports concerning Complainant’s cervical spine injury.”            8



Plaintiff seeks such relief under Fed. R. Civ. P. 60(b), 9 and proceeds to argue why

good cause exists under Fed. R. Civ. P. 16(b)(4) to amend the Court’s Scheduling

Order to allow his supplemental witness and exhibit lists.10 Defendants argue that

Plaintiff’s Motion should be denied because “good cause” is not the standard that

must be satisfied for the Court to reconsider an interlocutory order. 11 Instead,

Defendants contend that under Fed. R. Civ. P. 59(e), Plaintiff must prove: (1) this

Court manifestly erred in its earlier ruling; (2) Plaintiff discovered new evidence that

could not have been found prior to entry of the Order; or (3) an interve ning change in

law requires reconsideration of this Court’s earlier decision. 12 Defendants argue that


6 R. Doc. 139 at pp. 22-28.
7 Id. at pp. 28-29.
8 R. Doc. 140-1 at p. 1.
9 Id. at pp. 1-3.
10 Id. at pp. 4-12.
11 R. Doc. 146 at pp. 4-5 (citations omitted).
12 Id. at p. 5.


                                                 2
     Case 2:19-cv-14738-WBV-KWR Document 153 Filed 06/08/21 Page 3 of 5




Plaintiff does not satisfy any of these requirements, and that his Motion should be

denied because Plaintiff merely rehashes the failed arguments he previously made to

the Court.

        In response, Plaintiff asserts that under Rule 59(e), manifest injustice would

result from the exclusion of evidence concerning his cervical injury, and Plaintiff

faults Defendants for not addressing the issue of “manifest injustice” in their

Opposition brief.13 Relying upon a recent Louisiana Supreme Court opinion, Plaintiff

asserts that it would be unjust to punish him for the unintentional oversights made

by his treating physicians in this case. 14 In their Sur-Reply brief, Defendants point

out that despite the months’ long briefing on this issue, Plaintiff claims “manifest

injustice” for the first time in his Reply brief, which is improper. 15 Defendants also

argue that Plaintiff’s reliance on the Louisiana Supreme Court case is misplaced, as

it is a state case that did not concern the Federal Rules of Civil Procedure.

        II.     LAW AND ANALYSIS

        As Defendants point out, “The general practice of courts in this district has

been to evaluate motions to reconsider interlocutory orders under the same standards

that govern Rule 59(e) motions to alter or amend a final judgment.”16 “A motion to

alter or amend a judgment filed pursuant to Rule 59(e) ‘serve[s] the narrow purpose

of allowing a party to correct manifest errors of law or fac t or to present newly




13 R. Doc. 150 at pp. 2-3.
14 Id. at pp. 2-3, 4 (citing Said v. Federated Rural Elec. Ins. Exch., 2021-00078 (La. 4/20/21), 313 So.3d
1241).
15 R. Doc. 152 at pp. 1-2.
16 Namer v. Scottsdale Insur. Co., 314 F.R.D. 392, 393 (E.D. La. 2016) (Africk, J.) (citing authority).


                                                    3
     Case 2:19-cv-14738-WBV-KWR Document 153 Filed 06/08/21 Page 4 of 5




discovered evidence.’” 17 A district court has “considerable discretion in deciding

whether to reopen a case in response to a motion for reconsideration under” Rule

59(e).18 “A moving party must satisfy at least one of the following four criteria to

prevail on a Rule 59(e) motion: (1) the movant demonstrates the motion is necessary

to correct manifest errors of law or fact upon which the judgment is based; (2) the

movant presents new evidence; (3) the motion is necessary in order to p revent

manifest injustice; and, (4) the motion is justified by an intervening change in the

controlling law.”19 The Court is mindful that, “Reconsideration of a judgment after

its entry is an extraordinary remedy that should be used sparingly.” 20

       Here, Plaintiff asserts that reconsideration is required to prevent him from

suffering manifest injustice. The Court finds Plaintiff’s arguments are insufficient to

justify reconsideration on that ground. It is evident to the Court that Plaintiff merely

seeks to rehash and expand upon his failed arguments regarding whether good cause

exists under Fed. R. Civ. P. 16 to amend the Court’s Scheduling Order to allow his

supplemental witness and exhibit lists. Indeed, Plaintiff’s Memorandum in Support

of his Motion for Reconsideration focuses on good cause and is silent as to any

discussion regarding manifest injustice. As the Court pointed out in its April 19, 2021

Order, Plaintiff had three opportunities to show that good cause exists to amend the



17 Id. (quoting Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989)).
18 Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 174 (5th Cir. 1990), abrogated on other
grounds by Little v. Liquid Air Corp., 37 F.3d 1069 (5th Cir. 1994).
19 Namer, 314 F.R.D. at 395 (quoting Jupiter v. BellSouth Telecomms., Inc., Civ. A. No. 99-0628, 1999

WL 796218, at *1 (E.D. La. Oct. 5, 1999) (Vance, J.)) (internal quotation marks omitted); See, Castrillo
v. American Home Mortg. Servicing, Inc., Civ. A. No. 09-4369, 2010 WL 1424398, at *4 (E.D. La. Apr.
5, 2010) (Vance, J.) (citing authority).
20 Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004).


                                                   4
     Case 2:19-cv-14738-WBV-KWR Document 153 Filed 06/08/21 Page 5 of 5




Scheduling Order and instead of addressing the four factors considered by the Court

in determining whether such good cause exists, Plaintiff merely asserted, repeatedly,

that the medical records of his treating physicians “clearly establish” that “good cause

absolutely exists to allow the supplementation” of his witness and exhibit lists past

the Scheduling Order deadlines.              21     Plaintiff has now filed a Motion for

Reconsideration in an apparent attempt to correct his error and to provide a full

analysis of the four factors considered by this Court in determining whether good

cause exists to amend the Scheduling Order. Such arguments, however, do not

support reconsideration of the Court’s interlocutory order. The Fifth Circuit has

made clear that motions for reconsideration, “cannot be used to raise arguments

which could, and should, have been made before the judgment issued.”22 Accordingly,

Plaintiff’s Motion for Reconsideration does not meet the standards set forth by Rule

59(e), and must be denied.

       III.    CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s Motion

for Reconsideration of Court Order and Reasons (Rec. Doc. 139)23 is DENIED.

       New Orleans, Louisiana, June 7, 2021.




                                                  ______________________________
                                                  WENDY B. VITTER
                                                  United States District Judge


21 R. Doc. 139 at pp. 13, 15, 16, 20-21, 22-23.
22 Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005) (quoting Simon v. United States, 891 F.2d 1154,
1159 (5th Cir. 1990)) (internal quotation marks omitted).
23 R. Doc. 140.


                                                    5
